 
 
I 
One Hundred Eleventh Congress of the United States of America At the First SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and nine 
H. R. 3119 
 
AN ACT 
To designate the facility of the United States Postal Service located at 867 Stockton Street in San Francisco, California, as the Lim Poon Lee Post Office. 
 
 
1.Lim Poon Lee Post Office 
(a)DesignationThe facility of the United States Postal Service located at 867 Stockton Street in San Francisco, California, shall be known and designated as the Lim Poon Lee Post Office.  
(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Lim Poon Lee Post Office.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
